


109 HR 6357 IH: To amend part D of title XVIII of the Social Security Act

U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6357
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2006
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to limit the monthly amount of prescription drug cost-sharing for full-benefit
		  dual eligible individuals and other lowest-income individuals under the
		  Medicare Prescription Drug Program.
	
	
		1.Limitation on the monthly
			 amount of prescription drug cost-sharing for full-benefit dual eligible
			 individuals and other lowest-income individuals under the Medicare prescription
			 drug program
			(a)In
			 generalSection 1860D–14(a) of the Social Security Act (42 U.S.C.
			 1395w–114(a)) is amended—
				(1)in paragraph
			 (1)(D), by adding at the end the following new clause:
					
						(iv)Monthly
				limitation on copaymentsIn no case shall the total of the
				copayments under this subparagraph for an individual for covered part D drugs
				in a month exceed $10.
						;
				and
				(2)in paragraph (4),
			 by adding at the end the following new subparagraph:
					
						(C)Limitation on
				copayment for lowest income individualsThe dollar amount applied under paragraph
				(1)(D)(iv)—
							(i)for the first year
				beginning after the date of the enactment of this subparagraph shall be the
				dollar amount specified in such paragraph increased by the annual percentage
				increase in the consumer price index (all items; U.S. city average) as of
				September of the previous year; or
							(ii)for a subsequent
				year shall be the dollar amount specified in this clause (or clause (i)) for
				the previous year increased by the annual percentage increase in the consumer
				price index (all items; U.S. city average) as of September of the previous
				year.
							Any
				amount established under clause (i) or (ii) that is not a multiple of $1 shall
				be rounded to the nearest multiple of
				$1..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 benefits for years beginning after the date of the enactment of this
			 Act.
			
